Citation Nr: 0806422	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 2004 and 
July 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the claim.

The Board observes that correspondence was received from a 
private law firm on the veteran's behalf in 2006 which 
requested copies of his VA records.  However, this 
correspondence appears to be in reference to a private 
litigation case independent of his current appeal, and 
nothing in the record indicates he has appointed this law 
firm as his accredited representative in this case.

The Board also observes that service connection was 
previously denied for residuals of ear injury or trauma in 
June 1973.  Although there was evidence of hearing loss at 
the time of that decision, service connection was not 
specifically denied for this disability.  Therefore, in the 
adjudication that follows the Board will address the merits 
of the service connection claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss is causally related 
to his active service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service and sensorineural hearing loss 
may not be presumed to be related to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as provided by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran was sent pre-
adjudication notice by a letter dated in February 2004, which 
is clearly prior to the initial denial of service connection 
by the May 2004 rating decision.  He was also sent additional 
notification by correspondence dated in July 2004, which was 
prior to the subsequent July 2005 rating decision.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate this claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  

The Board acknowledges that the notice provided to the 
veteran with respect to his claim did not include information 
regarding disability rating(s) and effective date(s) as 
outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the preponderance of the evidence is against 
the claim, and it must be denied.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for this claim.  Consequently, the Board concludes 
that the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to this claim are in the claims folder.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As part of his January 2006 Substantive Appeal he indicated 
that he did not desire a Board hearing in conjunction with 
this appeal.  Moreover, he was accorded a VA medical 
examination in April 2004 with a subsequent opinion in May 
2004 which addressed the etiology of his hearing loss.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The veteran essentially contends that his hearing loss is due 
to in-service acoustic trauma; specifically, artillery 
explosions while he was on active duty in the Republic of 
Vietnam.

The Board observes that the record confirms the veteran 
served in combat in the Republic of Vietnam during his period 
of active duty, as documented, in part, by the fact that he 
received the Combat Infantryman Badge.  

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Accordingly, the Board 
accepts the veteran's account of his in-service acoustic 
trauma as true.

Despite the foregoing, competent evidence of a current 
disability and of a link between the current disability and 
service is still required in the instant case.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brock v. 
Brown, 10 Vet. App. 155, 162 (2997) ("reduced evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
relate[s] only to the question of service incurrence, 'that 
is, what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 7 Vet. App. 458, 507 (1995); Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) "does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service- connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.").

In this case, the Board observes that there is no competent 
medical diagnosis of bilateral hearing loss, as defined by 
38 C.F.R. § 3.385, during service or for years thereafter.  
There is also no evidence of hearing loss as outlined by 
Hensley, supra.  A sensorineural hearing loss was not shown 
within the first post service year.  For example, 
audiological evaluation conducted as part of the veteran's 
March 1969 separation examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
0
--
5

In addition, the veteran checked the box on the concurrent 
Report of Medical History to indicate that he had not 
experienced hearing loss.

The first indication of bilateral hearing loss appears to be 
a March 1973 audiological report, which is approximately 4 
years after the veteran's separation from active service.  
This audiological evaluation indicated pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
25
80
95
LEFT
2-
15
2-
80
75
90

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that there is competent medical 
evidence which both supports and refutes the veteran's 
service connection claim.

The evidence in support of the claim consists of an October 
1973 private doctor's statement which noted the results of 
the September 1973 audiological report, and opined that the 
hearing loss "could have been the result of exposure to a 
great deal of noise during [the veteran's] period of army 
service."  However, there is no indication that this private 
doctor actually reviewed the claims folder, including the 
service medical records which showed normal hearing at 
separation from service.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.).  

In addition, the Board notes that the phrasing of this 
opinion, specifically the words "could have been the 
result..." appears speculative at best.  The Court has 
previously found that purely speculative medical opinions do 
not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).

The evidence against the veteran's claim consists of a May 
2004 opinion from a VA audiological examiner that it was less 
likely than not that the hearing loss is service connected.  
The examiner diagnosed severe, high frequency, sensorineural 
hearing loss in both ears.  The examiner noted that hearing 
tests showing normal hearing at service entrance and 
separation clearly indicated the veteran's hearing loss did 
not occur while in the military and that it is less likely 
than not that his hearing loss is service connected.  As this 
opinion was based upon both the results of an April 2004 VA 
audiological examination and review of the claims folder, the 
Board finds that the examiner had an adequate foundation upon 
which to base his opinion.  This finding, combined with the 
aforementioned deficiencies in the October 1973 private 
doctor's statement, leads the Board to conclude that the VA 
examiner's opinion is entitled to more weight in the instant 
case.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the claim must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


